DECISION OF DISMISSAL
This matter is before the court on Plaintiff's request to conclude the scheduled trial proceeding because he failed to submit any evidence for trial. After discussing the matter with Plaintiff, the court grants Plaintiff's request. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of February 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on February 1, 2011. The Court filed and entered thisdocument on February 1, 2011.